PER CURIAM.
Gilberto Bory appeals the denial of his motion, which among other things, requested to commence speedy trial. Because this is not an appealable order, we treat the notice of appeal and initial brief as a petition for writ of prohibition, and deny the petition. See Fla. R.Crim. P. Rule 3.191(e) (requiring that a defendant be within state jurisdiction before he or she may demand speedy trial); Schuty v. State, 281 So.2d 507 (Fla. 1st DCA 1973) (treating appeal from denial of discharge on speedy trial grounds as writ of prohibition).